DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment of 26 May 2022 is acknowledged.
Claims 1, 5, 12, and 15 are amended.  Claim 6 is canceled.  New claim 21 is presented.
The present action treats claims 1-5 and 7-21 on the merits.
A specification amendment is received and entered.
Response to Arguments
Applicant’s arguments regarding the drawings not showing features of claims 3-6 (se REMARKS section II) are persuasive.  These drawing objections are withdrawn.  However, the drawings remain objected to; see Drawings section of this correspondence.
Applicant’s arguments with respect to rejections under 35 USC 103 (see REMARKS section IV) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is noted that Applicant asserted (page 12) that in relation to reference Tu ‘3248 “the Tu…structure is not “in arrangement with the other protrusions…to cooperatively support a wrist”, as recited in claim 1”.  However, Tu was not relied upon to teach the recited limitations of claim 1 but rather a modification of an apparatus; Tu is again relied upon to teach a modification as is set forth in section 9 of this correspondence.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 24.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1H and 1L.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
Claims 1 and 15 each claim “the material of the sheet”.  It is understood these recitations should read “a material of the sheet”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 9, 12-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over [Babaev, US 2007/0185527] in view of [Mattila, US 4,191,179] and [Harris, US 5,769,804].
Regarding claim 1:
Babaev teaches (Fig. 3):
A wrist support apparatus (the combined elements depicted in Fig. 3; insofar as “The apparatus of the present invention may be pressed against the body and/or secured in place with the use of a strap 301, depicted in FIG. 3. Strap 301 may be fastened around a portion of the body such as, but not limited to, a limb, a shoulder, the trunk, and/or the head” (paragraph 24), it is a wrist support apparatus) comprising: a strip comprising: a sheet (“strap 301”; paragraph 24) with oppositely disposed ends (“ends 302 and 303”; paragraph 24); and a plurality of protrusions (the vaulted support members visible in the figure; Babaev describes vaulted support members in paragraph 26 and uses reference numeral 103 in referring to them throughout the disclosure) extending from the sheet in a longitudinal dimension, each of the protrusions in an arrangement with the other protrusions to cooperatively support a wrist by providing a resistive force proximate to the corresponding location of the strip where pressure is applied by the wrist (“support members may elicit a therapeutic effect on a muscle proximate to and/or over which the present invention is pressed through a variety of mechanism of action. Providing supportive pressure…”; paragraph 14).
Babaev as embodied in Fig. 3 does not expressly teach each of the protrusions of a lateral dimension of a diameter of at least 2 mm, the lateral dimension at least substantially perpendicular to the longitudinal dimension.
However, Babaev as embodied in Fig. 1b teaches each of the protrusions “domed support members 104” of a lateral dimension of a diameter of at least 2 mm (“diameter of 6 mm”; paragraph 27), the lateral dimension at least substantially perpendicular to the longitudinal dimension.  Babaev further teaches the domed support members 104 are particularly appropriate for use “proximate to and/or over the injured muscles from which…shooting pain originates” (paragraph 27).
Babaev further teaches “description is intended to be illustrative and not restrictive. Combinations of the above embodiments and other embodiments as wells as combinations and sequences of the above methods and other methods of use will be apparent to individuals possessing skill in the art upon review of the present disclosure” (paragraph 35). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the wrist support apparatus of Babaev Fig. 3 to comprise each of the protrusions of a lateral dimension of a diameter of at least 2 mm, the lateral dimension at least substantially perpendicular to the longitudinal dimension as in Babaev Fig. 1b in order to create an improved wrist support apparatus, one capable of addressing shooting pain, as taught by Babaev (paragraph 27).
Babaev as embodied in Fig. 3 does not expressly teach the protrusions are elastic protrusions comprising a solid interior.
However, one of ordinary skill would look to Figs. 1a, 2a, 3, and 4 and notice the apparent solid structure of the protrusions in profile.
Mattila teaches a “massager that can be used on any part of the human body” (col. 1 line 45) wherein protrusions (“fingers”; col. 1 line 55) are elastic protrusions (“formed of a flexible resilient material such as rubber or synthetic plastic”; col. 3 lines 9-10).
Mattila further teaches “The degree of resilience or flexibility of fingers 36 is established so that vigorous massaging of the skin can be effected but that the device can conform to irregularities in the surface of the body” (col. 4 lines 13-16). 
The protrusions of Mattila also appear to be of solid structure as embodied in Figs. 2 and 3.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Babaev such that its protrusions comprise a solid interior, as they appear to be in Babaev Figs. 1a, 2a, 3, and 4 and in Mattila Figs. 2 and 3, and to further be elastic protrusions, as in Mattila, in order to arrive at protrusions appropriate for vigorous massaging of the skin and conformation to irregular body surfaces, as taught by Mattila (col. 4 lines 13-16).

Thus Babaev in view of Mattila teach all the claimed limitations excepting those pertinent to a hardness and a relative stiffness, i.e. Babaev in view of Mattila do not teach:
the sheet is of a Shore A hardness of at least 10
the protrusions of a material less stiff than the material of the sheet

However, Harris teaches a brace configured to surround a limb (“brace 100”) that “has a Durometer hardness of 68 (Shore A), preferably in the range 61.2-74.8” (col. 3 lines 13-15).
Harris further teaches the overall construction of the shell of the brace “is designed…to comfortably fit the wrist while immobilizing it for wrist movements (extensions, flexion, radial and ulnar deviation)” (col. 4 lines 8-10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Babaev such that its sheet is of a Shore A hardness of 61.2-74.8, as in Harris, in order to comfortably fit a wrist joint while immobilizing it for wrist movements, as taught by Harris (col. 4 lines 8-10).  One would be motivated to adopt the modification insofar as Babaev teaches “inhibiting the massive movement of extensor and flexor muscles” “elicit a therapeutic benefit on injured muscles” (paragraph 6 of Babaev).

Regarding the limitation the protrusions of a material less stiff than the material of the sheet:
One of ordinary skill would look to the combined teachings of Mattila (“The degree of resilience or flexibility of fingers 36 is established so that vigorous massaging of the skin can be effected but that the device can conform to irregularities in the surface of the body” (col. 4 lines 13-16 of Mattila)) and Harris (designed…to comfortably fit the wrist while immobilizing it for wrist movements (extensions, flexion, radial and ulnar deviation)” (col. 4 lines 8-10 of Harris) and recognize that the sheet should be stiff enough to immobilize muscle movements, while the protrusions should be flexible enough to allow conformation to irregular body surfaces; accordingly:
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Babaev such that its protrusions be of a material less stiff than the material of the sheet in order to achieve the intended functions of the modifications taught by Mattila and Harris (i.e. those set forth in the preceding paragraph of this Office Action.

Regarding claim 2:
Babaev in view of Mattila and Harris teach the wrist support apparatus of claim 1, as set forth above.  Babaev as embodied in Fig. 3 does teach the strip is a band insofar as it is configured to surround a limb.  Babaev as embodied in Fig. 3, however, does not expressly teach further comprising: a fastening device at the ends of the strip such that the strip is a band.
However, in further view of Babaev:
Babaev, in reference to Fig. 3, “Velcro attached to end 302 may be used to secure strap 301 to a portion of the body. Strap 301 may also be secured by the use of snaps, a buckle, buttons, and/or numerous other methods readily recognizable to a person of ordinary skill in the art” (paragraph 24).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Babaev such that it comprises a fastening device, as described in paragraph 24, in order to aid the user in securing the strap to the body in a band form, as taught by Babaev (paragraph 24).  In adopting the modification, one would arrive at further comprising: a fastening device at the ends of the strip such that the strip is a band.

Regarding claim 3:
Babaev in view of Mattila and Harris teach the wrist support apparatus of claim 2, as set forth above.  
As applied to claim 2, the modified Babaev further teaches wherein the ends of the strip are in communication with each other by the fastening device, such that the protrusions face inward insofar as the modification applied to claim 2 is the fastening device at the ends of the strip and the ends are in communication as shown in Fig. 3, and the protrusions face inward, as in Fig. 3.

Regarding claim 4:
Babaev in view of Mattila and Harris teach the wrist support apparatus of claim 2, as set forth above.  
As applied to claim 2, the modified Babaev further teaches wherein the ends of the strip are in communication with each other by the fastening device, such that the protrusions face inward insofar as the modification applied to claim 2 is the fastening device at the ends of the strip and the ends are in communication as shown in Fig. 3, and the protrusions face inward, as in Fig. 3.
Regarding the limitation: such that the protrusions face outward:
Inasmuch as the modified apparatus is capable of being wrapped around a wrist, it is of a configuration to have its protrusions facing outward if so desired while the ends of the strip are in communication with each other by the fastening device.


Regarding claim 5:
Babaev in view of Mattila and Harris teach the wrist support apparatus of claim 1, as set forth above.
Babaev as embodied in Fig. 3 does not expressly teach wherein the material of the sheet includes a woven textile matrix and/or a synthetic textile matrix.
However, Babaev in reference to Fig. 3 teaches “Velcro attached to end 302 may be used to secure strap 301 to a portion of the body. Strap 301 may also be secured by the use of snaps, a buckle, buttons, and/or numerous other methods readily recognizable to a person of ordinary skill in the art” (paragraph 24).  Thus Babaev teaches a woven textile matrix and/or a synthetic textile matrix infosar as extrinsic reference [Crews US 4,886,063] teaches “woven nylon hook and loop fasteners, commercially known as VELCRO”; col. 4 lines 64-66 of Crews.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the material of the sheet to further include a woven textile matrix and/or a synthetic textile matrix in the form of Velcro as in Babaev paragraph 24 in order to aid the user in securing the strap to the body in a band form, as taught by Babaev (paragraph 24).



Regarding claim 7:
Babaev in view of Mattila and Harris teach the wrist support apparatus of claim 1, as set forth above.
The modified Babaev does not expressly teach wherein the material of the protrusions includes an elastomer.
However, in further view of Mattila:
Matilla teaches the elastic protrusions are “formed of a flexible resilient material such as rubber or synthetic plastic”; col. 3 lines 9-10.  Thus Matilla teaches an elastomer (i.e. rubber).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Babaev such that its material of the protrusions includes an elastomer (i.e. rubber) as in Matilla col. 3 lines 9-10 in order to achieve the desired effect of protrusions appropriate for vigorous massaging of the skin and conformation to irregular body surfaces of claim 1, as taught by Mattila (col. 4 lines 13-16).

Regarding claim 9:
Babaev in view of Mattila and Harris teach the wrist support apparatus of claim 1, as set forth above.
Babaev does not expressly teach wherein the protrusions are cylindrical in shape.
However, in further view of Mattila:
Mattila teaches protrusions (“fingers”; col. 1 line 55) that are cylindrical in shape (Figs. 2-4; see also  of Mattila; see also col. 3 lines 11-15).  Mattila further teaches the configuration of the protrusions “provide good massaging action” (col. 3 line 16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Babaev such that its protrusions are cylindrical in shape, as in Mattila, in order to provide good massaging action to the apparatus, as taught by Mattila (col. 3 line 16).

 Regarding claim 12:
Babaev in view of Mattila and Harris teach the wrist support apparatus of claim 1, as set forth above.
The modified Babaev further teaches wherein the protrusions are of a lateral dimension of a diameter of at least 2 mm to 10 mm (“diameter of 6 mm”; paragraph 27); see also addressing of claim 1.

Regarding claim 13:
Babaev in view of Mattila and Harris teach the wrist support apparatus of claim 1, as set forth above.
Although Babaev teaches spaced-apart protrusions configured to provide a resistive force against a surface for supporting a wrist, Babaev does not expressly teach wherein the protrusions are spaced apart with respect to each other to cooperate to provide a resistive force against a surface, for supporting the wrist, by deforming elastically and multidirectionally, the deforming elastically including bending about a longitudinal axis parallel to the longitudinal dimension of which the protrusions extend from the sheet.
However, in further view of Mattila:
Mattila teaches the protrusions spaced apart with respect to each other to cooperate to provide a resistive force against a surface, for supporting the wrist, by deforming (“each finger is flexible”; col. 1 line 59) elastically and multidirectionally (Mattila teaches conformation to “irregularities in the surface of the body” (col 4 lines 15-16), the deforming elastically including bending (“deform…fingers”; col. 3 line 23) about a longitudinal axis parallel to the longitudinal dimension of which the protrusions extend from the sheet.  Mattila further teaches the overall configuration of the protrusions “provide good massaging action” (col. 3 line 16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Babaev such that its protrusions are spaced apart with respect to each other to cooperate to provide a resistive force against a surface, for supporting the wrist, by deforming elastically and multidirectionally, the deforming elastically including bending about a longitudinal axis parallel to the longitudinal dimension of which the protrusions extend from the sheet in order to provide good massaging action to the apparatus, as taught by Mattila (col. 3 line 16).

Regarding claim 14:
Babaev in view of Mattila and Harris teach the wrist support apparatus of claim 1, as set forth above.
The modified Babaev does not expressly teach wherein the protrusions have a density of approximately ten protrusions per square centimeter.
However, in further view of Babaev:
Babaev as embodied in Fig. 1b teaches “If a therapeutic body 101 with a therapeutic surface 102 measuring 5 cm by 6 cm is used, 42 domes…may be positioned uniformly over therapeutic surface 102, as depicted in FIG. 1 b. Other dome dimensions and density are equally possible.” (paragraph 27).  Insofar as 42 /(5*6) = 1.4, Babaev teaches a density of 1.4 protrusions per square centimeter.  Moreover, Babaev teaches other densities are possible.
Because Babaev is concerned support members aimed at treating shooting pain (see above addressing of claim 1) and Babaev provides a value and range for protrusions per square centimeter, the claimed density range is considered as a results effective variable such that one of ordinary skill could have arrived at the claimed density range through routine experimentation in order to provide desired effect of pain treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modified Babaev to provide the protrusions have a density of approximately ten protrusions per square centimeter because the claimed range is merely an optimum or workable range and the density is expected to affect the degree of pain treatment of the apparatus.

Regarding claim 15:
Babaev teaches (Fig. 3):
A strip apparatus (the combined elements depicted in Fig. 3; insofar as “The apparatus of the present invention may be pressed against the body and/or secured in place with the use of a strap 301, depicted in FIG. 3. Strap 301 may be fastened around a portion of the body such as, but not limited to, a limb, a shoulder, the trunk, and/or the head” (paragraph 24)) comprising: a sheet (“strap 301”; paragraph 24) with oppositely disposed ends (“ends 302 and 303”; paragraph 24); and a plurality of protrusions (the vaulted support members visible in the figure; Babaev describes vaulted support members in paragraph 26 and uses reference numeral 103 in referring to them throughout the disclosure) extending from the sheet in a longitudinal dimension, each of the protrusions in an arrangement with the other protrusions to cooperatively provide a resistive force proximate to the corresponding location of the strip apparatus where pressure is applied to the strip apparatus (“support members may elicit a therapeutic effect on a muscle proximate to and/or over which the present invention is pressed through a variety of mechanism of action. Providing supportive pressure…”; paragraph 14).
Babaev as embodied in Fig. 3 does not expressly teach each of the protrusions of a lateral dimension of a diameter of at least 2 mm, the lateral dimension at least substantially perpendicular to the longitudinal dimension.
However, Babaev as embodied in Fig. 1b teaches each of the protrusions “domed support members 104” of a lateral dimension of a diameter of at least 2 mm (“diameter of 6 mm”; paragraph 27), the lateral dimension at least substantially perpendicular to the longitudinal dimension.  Babaev further teaches the domed support members 104 are particularly appropriate for use “proximate to and/or over the injured muscles from which…shooting pain originates” (paragraph 27).
Babaev further teaches “description is intended to be illustrative and not restrictive. Combinations of the above embodiments and other embodiments as wells as combinations and sequences of the above methods and other methods of use will be apparent to individuals possessing skill in the art upon review of the present disclosure” (paragraph 35). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the wrist support apparatus of Babaev Fig. 3 to comprise each of the protrusions of a lateral dimension of a diameter of at least 2 mm, the lateral dimension at least substantially perpendicular to the longitudinal dimension as in Babaev Fig. 1b in order to create an improved strip apparatus, one capable of addressing shooting pain, as taught by Babaev (paragraph 27).
Babaev as embodied in Fig. 3 does not expressly teach the protrusions are elastic protrusions comprising a solid interior.
However, one of ordinary skill would look to Figs. 1a, 2a, 3, and 4 and notice the apparent solid structure of the protrusions in profile.
Mattila teaches a “massager that can be used on any part of the human body” (col. 1 line 45) wherein protrusions (“fingers”; col. 1 line 55) are elastic protrusions (“formed of a flexible resilient material such as rubber or synthetic plastic”; col. 3 lines 9-10).
Mattila further teaches “The degree of resilience or flexibility of fingers 36 is established so that vigorous massaging of the skin can be effected but that the device can conform to irregularities in the surface of the body” (col. 4 lines 13-16). 
The protrusions of Mattila also appear to be of solid structure as embodied in Figs. 2 and 3.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Babaev such that its protrusions comprise a solid interior, as they appear to be in Babaev Figs. 1a, 2a, 3, and 4 and in Mattila Figs. 2 and 3, and to further be elastic protrusions, as in Mattila, in order to arrive at protrusions appropriate for vigorous massaging of the skin and conformation to irregular body surfaces, as taught by Mattila (col. 4 lines 13-16).

Thus Babaev in view of Mattila teach all the claimed limitations excepting those pertinent to a hardness and a relative stiffness, i.e. Babaev in view of Mattila do not teach:
the sheet is of a Shore A hardness of at least 10
the protrusions of a material less stiff than the material of the sheet

However, Harris teaches a brace configured to surround a limb (“brace 100”) that “has a Durometer hardness of 68 (Shore A), preferably in the range 61.2-74.8” (col. 3 lines 13-15).
Harris further teaches the overall construction of the shell of the brace “is designed…to comfortably fit the wrist while immobilizing it for wrist movements (extensions, flexion, radial and ulnar deviation)” (col. 4 lines 8-10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Babaev such that its sheet is of a Shore A hardness of 61.2-74.8, as in Harris, in order to comfortably fit a wrist joint while immobilizing it for wrist movements, as taught by Harris (col. 4 lines 8-10).  One would be motivated to adopt the modification insofar as Babaev teaches “inhibiting the massive movement of extensor and flexor muscles” “elicit a therapeutic benefit on injured muscles” (paragraph 6 of Babaev).

Regarding the limitation the protrusions of a material less stiff than the material of the sheet:
One of ordinary skill would look to the combined teachings of Mattila (“The degree of resilience or flexibility of fingers 36 is established so that vigorous massaging of the skin can be effected but that the device can conform to irregularities in the surface of the body” (col. 4 lines 13-16 of Mattila)) and Harris (designed…to comfortably fit the wrist while immobilizing it for wrist movements (extensions, flexion, radial and ulnar deviation)” (col. 4 lines 8-10 of Harris) and recognize that the sheet should be stiff enough to immobilize muscle movements, while the protrusions should be flexible enough to allow conformation to irregular body surfaces; accordingly:
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Babaev such that its protrusions be of a material less stiff than the material of the sheet in order to achieve the intended functions of the modifications taught by Mattila and Harris (i.e. those set forth in the preceding paragraph of this Office Action.

Regarding claim 16:
Babaev in view of  Mattila and Harris teach the strip apparatus of claim 15, as set forth above.
Babaev further teaches in the form of at least one of a sheet member (the apparatus comprises a sheet; see above addressing of claim 15) and/or a band (as configured in Fig. 3 of Babaev, the apparatus is a band).

Regarding claim 17:
Babaev in view of Mattila and Harris teach the strip apparatus of claim 16, as set forth above.
Babaev further teaches wherein the sheet member is configured for supporting a body portion (Sheet 301 is “fastened around a portion of the body” (paragraph 24) to provide “a supportive pressure to a muscle” (paragraph 13).)


Regarding claim 18:
Babaev in view of Mattila and Harris teach the strip apparatus of claim 17, as set forth above.
Babaev further teaches wherein the sheet member is configured for supporting a body portion including at least one of a wrist, limb, or tissue portion.
(Sheet “301 may be fastened around a portion of the body such as, but not limited to, a limb, a shoulder, the trunk, and/or the head”; paragraph 24)

Regarding claim 19:
Babaev in view of Mattila and Harris teach the strip apparatus of claim 16, as set forth above.
Babaev further teaches wherein the band is configured for supporting a body portion.
(As configured in Fig. 3 in band form, the apparatus is configured for supporting a body portion (“fastened around a portion of the body” (paragraph 24) to provide “a supportive pressure to a muscle” (paragraph 13)).
Regarding claim 20:
Babaev in view of Mattila and Harris teach the strip apparatus of claim 19, as set forth above.
Babaev further teaches wherein the band is configured for supporting a body portion including at least one of a wrist, limb, or tissue portion.
(As configured in Fig. 3 in band form, the apparatus is configured for supporting a body portion including at least one of a wrist, limb, or tissue portion (“fastened around a portion of the body such as, but not limited to, a limb” (paragraph 24) to provide “a supportive pressure to a muscle” (paragraph 13)).

Regarding claim 21:
Babaev teaches (Fig. 3):
A wrist support apparatus (the combined elements depicted in Fig. 3; insofar as “The apparatus of the present invention may be pressed against the body and/or secured in place with the use of a strap 301, depicted in FIG. 3. Strap 301 may be fastened around a portion of the body such as, but not limited to, a limb, a shoulder, the trunk, and/or the head” (paragraph 24), it is a wrist support apparatus) comprising: a strip comprising: a sheet (“strap 301”; paragraph 24) with oppositely disposed ends (“ends 302 and 303”; paragraph 24); and a plurality of protrusions (the vaulted support members visible in the figure; Babaev describes vaulted support members in paragraph 26 and uses reference numeral 103 in referring to them throughout the disclosure) extending from the sheet in a longitudinal dimension, each of the protrusions in an arrangement with the other protrusions to cooperatively support a wrist by providing a resistive force proximate to the corresponding location of the strip where pressure is applied by the wrist (“support members may elicit a therapeutic effect on a muscle proximate to and/or over which the present invention is pressed through a variety of mechanism of action. Providing supportive pressure…”; paragraph 14).
Babaev as embodied in Fig. 3 does not expressly teach each of the protrusions of a lateral dimension of a diameter of at least 2 mm, the lateral dimension at least substantially perpendicular to the longitudinal dimension.
However, Babaev as embodied in Fig. 1b teaches each of the protrusions “domed support members 104” of a lateral dimension of a diameter of at least 2 mm (“diameter of 6 mm”; paragraph 27), the lateral dimension at least substantially perpendicular to the longitudinal dimension.  Babaev further teaches the domed support members 104 are particularly appropriate for use “proximate to and/or over the injured muscles from which…shooting pain originates” (paragraph 27).
Babaev further teaches “description is intended to be illustrative and not restrictive. Combinations of the above embodiments and other embodiments as wells as combinations and sequences of the above methods and other methods of use will be apparent to individuals possessing skill in the art upon review of the present disclosure” (paragraph 35). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the wrist support apparatus of Babaev Fig. 3 to comprise each of the protrusions of a lateral dimension of a diameter of at least 2 mm, the lateral dimension at least substantially perpendicular to the longitudinal dimension as in Babaev Fig. 1b in order to create an improved wrist support apparatus, one capable of addressing shooting pain, as taught by Babaev (paragraph 27).
Babaev as embodied in Fig. 3 does not expressly teach the protrusions are elastic protrusions comprising a solid interior.
However, one of ordinary skill would look to Figs. 1a, 2a, 3, and 4 and notice the apparent solid structure of the protrusions in profile.
Mattila teaches a “massager that can be used on any part of the human body” (col. 1 line 45) wherein protrusions (“fingers”; col. 1 line 55) are elastic protrusions (“formed of a flexible resilient material such as rubber or synthetic plastic”; col. 3 lines 9-10).
Mattila further teaches “The degree of resilience or flexibility of fingers 36 is established so that vigorous massaging of the skin can be effected but that the device can conform to irregularities in the surface of the body” (col. 4 lines 13-16). 
The protrusions of Mattila also appear to be of solid structure as embodied in Figs. 2 and 3.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Babaev such that its protrusions comprise a solid interior, as they appear to be in Babaev Figs. 1a, 2a, 3, and 4 and in Mattila Figs. 2 and 3, and to further be elastic protrusions, as in Mattila, in order to arrive at protrusions appropriate for vigorous massaging of the skin and conformation to irregular body surfaces, as taught by Mattila (col. 4 lines 13-16).

Thus Babaev in view of Mattila teach all the claimed limitations excepting those pertinent to a hardness, i.e. Babaev in view of Mattila do not teach:
the sheet is of a Shore A hardness of at least 10

However, Harris teaches a brace configured to surround a limb (“brace 100”) that “has a Durometer hardness of 68 (Shore A), preferably in the range 61.2-74.8” (col. 3 lines 13-15).
Harris further teaches the overall construction of the shell of the brace “is designed…to comfortably fit the wrist while immobilizing it for wrist movements (extensions, flexion, radial and ulnar deviation)” (col. 4 lines 8-10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Babaev such that its sheet is of a Shore A hardness of 61.2-74.8, as in Harris, in order to comfortably fit a wrist joint while immobilizing it for wrist movements, as taught by Harris (col. 4 lines 8-10).  One would be motivated to adopt the modification insofar as Babaev teaches “inhibiting the massive movement of extensor and flexor muscles” “elicit a therapeutic benefit on injured muscles” (paragraph 6 of Babaev).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over [Babaev, US 2007/0185527], [Mattila, US 4,191,179], and [Harris, US 5,769,804] as applied to claim 1 and further in view of [Tu, US 2007/0083248]
Babaev in view of Mattila and Harris teach the wrist support apparatus of claim 1, as set forth above.  Babaev does not expressly teach wherein the material of the protrusions includes at least one of silicone rubber, latex rubber, or natural rubber.
However, in further view of Mattila:
Matilla teaches the elastic protrusions are “formed of a flexible resilient material such as rubber or synthetic plastic”; col. 3 lines 9-10.  Thus Matilla teaches rubber.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Babaev such that its material of the protrusions includes rubber as in Matilla col. 3 lines 9-10 in order to achieve the desired effect of protrusions appropriate for vigorous massaging of the skin and conformation to irregular body surfaces of claim 1, as taught by Mattila (col. 4 lines 13-16).
The modified Babaev, though teaching rubber, does not expressly teach at least one of silicone rubber, latex rubber, or natural rubber.
However, Tu teaches a support apparatus comprising “silicone rubber projections is to contact with the skin directly” (Abstract).  Tu further teaches the apparatus is appropriate for “diminishing fatigue and pain and helpful to health of human bodies” (Abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the rubber protrusions of the modified Babaev to be silicone rubber protrusions, as in Tu, in order to arrive at an apparatus that is appropriate for treating pain, as suggested by Tu (Abstract).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over [Babaev, US 2007/0185527], [Mattila, US 4,191,179], and [Harris, US 5,769,804] as applied to claim 1 and further in view of [Lei, US 5,983,395].
Babaev in view of Mattila and Harris teach the wrist support apparatus of claim 1, as set forth above.  Babaev does not expressly teach wherein the protrusions extending from the sheet include ends defining a surface of the strip, the surface including a contour, being at least one of: 1) an incline, and, 2) periodic elevational variations.
However, Lei teaches (Figs. 1 and 3) a hand cover “extra sensory glove 100”; col. 2 lines 17-18 comprising protrusions extending wherein the ends of the protrusions define a surface, the surface including a contour being periodic elevational variations (Fig. 3); inasfar as Lei teaches “texture 300 may be…non-uniform or random projections…of varying height” (col. 2 lines 55-56), the elevational variations of Lei are periodic inasmuch as they vary periodically from projection-to-projection.  Lei further teaches the textured surface of the disclosed hand cover affords sensory feedback and “a heightened awareness of touch and feel…accomplished by the stimulation to the sensory neurons of the hand by the raised texture at each pressure point where contact is made…offers a soothing relief to the contacted area(s) achieved by the raised and stimulating textured surface on the inside facing” (col. 1 lines 50-60).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the protrusions of the modified Babaev with the texture comprising ends of the protrusions define a surface, the surface including a contour being periodic elevational variations of Lei in order to create an improved article, one capable of affording sensory feedback and soothing relief to the wrist area when the protrusions face inward and the apparatus is worn around the wrist, as suggested by Lei (col. 1 lines 50-60).
In adopting this modification, one would arrived at the claimed limitation wherein the protrusions extending from the sheet include ends defining a surface of the strip, the surface including a contour, being at least one of: 1) an incline, and, 2) periodic elevational variations because the modified protrusions and ends would be so configured.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over [Babaev, US 2007/0185527], [Mattila, US 4,191,179], and [Harris, US 5,769,804] as applied to claim 1 and further in view of [Okada, JP 2007-267769].
Babaev in view of Mattila and Harris teach the wrist support apparatus of claim 1, as set forth above.  Babaev does not expressly teach wherein the material of the protrusions is of a Shore A hardness of approximately 10-70.
However, Okada teaches a material appropriate for transmitting pressure in the wrist vicinity of a “Shore A hardness of the material used…needs to be harder than the living body in order to press the tissue…considering the familiarity with living tissue during use…preferably 35 of more, preferably 35 to 90, more preferably 40 to 80” (page 3 of the translation; 4th paragraph).
Because Babaev, Mattila, and Osaka are concerned with material aimed at translating pressure from and/or through an apparatus and because Osaka provides a range for Shore A hardness that overlaps the claimed range, the claimed hardness range is considered as a results effective variable such that one of ordinary skill could have arrived at the claimed hardness range through routine experimentation in order to provide desired effect of pressure translation through the apparatus. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modified Babaev to provide the material of the protrusions is of a Shore A hardness of approximately 10-70 because the claimed range is merely an optimum or workable range and the hardness is expected to affect the degree of pressure translation of the apparatus.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         

/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732